Title: From George Washington to Samuel Mickle Fox, 10 June 1799
From: Washington, George
To: Fox, Samuel Mickle



Sir,
Mount Vernon 10th June 1799

Two Bonds due to me, the one from Matthew Richie Esqr., deceased, the other from Colo. Israel Shreve, have been deposited in the Bank of Pennsylvania for Collection.
On each an Instalment was due, and to have been paid into that Bank, on the first day of June 1798; and another on the first day of the present month.
From the Executors of Colo. Ritchie I did, in the course of last sum[mer], receive $1700—and this is all I have received on both Bonds.
Let me pray you to inform me, if any more has been paid into the Bank? and if not, whether any intimation has been given to it, that it will be done? I am unwilling to put the Bonds in suit, if the money could be obtained without: But my want of it is such, that I must have recourse to this expedient soon, if the end cannot be accomplished without—With esteem, I am—Sir Your Most Obedt Hble Servant

Go: Washington

